Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following final office action is in response to the reply filed July 21, 2022

Drawings
The drawing corrections filed June 22, 2021 and March 14, 2022 have been approved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “the at least two window panes” on lines 1-2 of claim 16 render the claims indefinite because they lack antecedent basis.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bolton et al. (US 8281550).  Bolton et al. discloses a protective window system for forestry equipment (see lines 54-55 of column 2 which refers to automobiles which are considered to be forestry equipment) comprising two polycarbonate window panes 11, 11’ (as shown in figure 1 and described on lines 16-17 of column 4) of transparent material wherein each window pane has a thickness and the two window panes are separated from each other by an air gap 13 wherein the window pane thickness and air gap are selected such that the window system provides impact protection.
Bolton et al. is silent concerning each window pane being between 5mm and 30mm thick, the air gap being between 5mm and 50mm and meeting or exceeding UL/ANSI 752 level 1 testing.
However, one of ordinary skill in the art is expected to routinely experiment with parameters so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been no more than an obvious matter of engineering design choice, as determined through routine experimentation and optimization, for one of ordinary skill to provide each window pane of Bolton et al. with a thickness of between 5mm and 30mm and provide the air gap of Bolton et al. with a dimension of 5mm and 50mm so as to meet or exceed UL/ANSI 752 level 1 testing to ensure the requisite impact protection to protect people and objects within the vehicle from being impacted by projectiles.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bolton et al. as applied to claim 1 above, and further in view of Holdridge et al. (US 4979342).  Bolton et al., as modified above, is silent concerning a channel for transporting conditioned air.
However, Holdridge et al. discloses two window panes 13, 15 which are separated by an air gap 21 and a channel 39 for transporting conditioned air and a vent 37 for allowing the conditioned air to enter and exit the air gap.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Bolton et al., as modified above, with a channel and a vent, as taught by Holdridge et al., to prevent the build-up of condensation on the window system.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bolton et al. as applied to claim 1 above, and further in view of Kannel (US 2132421).  Bolton et al., as modified above, is silent concerning a hinge mechanism.
However, Kannel discloses a protective window system comprising two window panes 11, 14, wherein a hinge mechanism 9 allows at least one of the two window panes to move in relation to the other of the two window panes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Bolton et al., as modified above, with a hinge mechanism, as taught by Kannel, to enable a user to clean the surfaces of the window panes that face one another.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kannel (US 2132421) in view of Bolton et al. (US 8281550) and Akintan et al. (US 2003/0025354).  Kannel discloses a protective window system for forestry equipment comprising:
at least two window panes 11, 14, formed with a curved shape (labeled below) and having a thickness;
an air gap (labeled below) of between the two window panes;
a channel 29 for transporting conditioned air and a vent for allowing the conditioned air to enter and exit the air gap; and
a hinge mechanism 9 for allowing at least one of the two window panes to move in relation to the other of the two window panes.
Kannel is silent concerning the window panes comprising polycarbonate, the window panes being formed with a three-dimensional shape, the window panes having a thickness between 5mm and 30mm, the air gap having a dimension between 5mm and 50mm, and UL/ANSI 752 level 1 rating.
However, Bolton et al. discloses a protective window system comprising two polycarbonate window panes 11 and 11’ (see polycarbonate set forth on lines 16-17 of column 4) wherein an air gap is provided between the window panes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the window panes Kannel with a polycarbonate construction, as taught by Bolton et al., to increase the strength and durability of the window panes.
Additionally, one of ordinary skill in the art is expected to routinely experiment with parameters so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been no more than an obvious matter of engineering design choice, as determined through routine experimentation and optimization, for one of ordinary skill to provide the window panes of Kannel with a thickness of between 5mm and 30mm to provide the window system with increased strength, provide the air gap of Kannel with a dimension between 5mm and 50mm to ensure the proper air flow between the window panes.  Moreover, it would have been no more than an obvious matter of engineering design choice, as determined through routine experimentation and optimization, for one of ordinary skill to provide the window system with a UL/ANSI 752 level 1 testing to provide the requisite impact protection to protect the occupants of the vehicle and items within the vehicle from objects penetrating the window system.
Finally, Akintan et al. discloses a protective window system comprising at least two window panes 2, 4 formed with a three-dimensional curved shape as shown in figures 1 and 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the at least two window panes of Bolton et al. with a three-dimensional curved shape, as taught by Akintan et al., to improve the aesthetics of the vehicle and to improve the coefficient of drag of the vehicle.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bolton et al. (US 8281550).  Bolton et al. discloses a protective window system for forestry equipment (see lines 54-55 of column 2 which refers to automobiles which are considered to be forestry equipment) comprising more than two polycarbonate window panes 21, 21’ and 21’’ (as shown in figure 2 and described on lines 33-43 of column 3 and lines 15-17 of column 4) of transparent material wherein each window pane has a thickness and the more than two window panes 21, 21’, 21’’ are separated from each other by air gaps 23 and 23’ wherein the window pane thicknesses and air gaps are selected such that the window system provides impact protection.
Bolton et al. is silent concerning each of at least two of the window panes being between 5mm and 30mm thick, at least one of the air gaps being between 5mm and 50mm and meeting or exceeding UL/ANSI 752 level 1 testing.
However, one of ordinary skill in the art is expected to routinely experiment with parameters so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been no more than an obvious matter of engineering design choice, as determined through routine experimentation and optimization, for one of ordinary skill to provide each of at least two of the window panes of Bolton et al. with a thickness of between 5mm and 30mm and provide at least one of the air gaps of Bolton et al. with a dimension of 5mm and 50mm so as to meet or exceed UL/ANSI 752 level 1 testing to protect people and objects within the vehicle from being impacted by projectiles.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bolton et al. as applied to claim 1 above.
Bolton et al., as modified above, is silent concerning the thickness of each of the two window panes being between 10 and 15 mm and the air gap being between 20 and 40 mm.
However, one of ordinary skill in the art is expected to routinely experiment with parameters so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been no more than an obvious matter of engineering design choice, as determined through routine experimentation and optimization, for one of ordinary skill to provide each of the two window panes of Bolton et al., as modified above, with a thickness between 10 and 15 mm and provide the air gap of Bolton et al., as modified above, with a dimension between 20 and 40 mm to ensure the requisite impact protection to protect people and objects within the vehicle from being impacted by projectiles.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bolton et al. as applied to claim 1 above.
Bolton et al., as modified above, is silent concerning the thickness of each of the two window panes being between 12 and 13 mm and the air gap being between 25 and 35 mm.
However, one of ordinary skill in the art is expected to routinely experiment with parameters so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been no more than an obvious matter of engineering design choice, as determined through routine experimentation and optimization, for one of ordinary skill to provide each of the two window panes of Bolton et al., as modified above, with a thickness between 12 and 13 mm and provide the air gap of Bolton et al., as modified above, with a dimension between 25 and 35 mm to ensure the requisite impact protection to protect people and objects within the vehicle from being impacted by projectiles.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kannel in view of Bolton et al. and Akintan et al. as applied to claim 15 above.
Kannel, as modified above, is silent concerning the thickness of each of the two window panes being between 10 and 15 mm and the air gap being between 20 and 40 mm.
However, one of ordinary skill in the art is expected to routinely experiment with parameters so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been no more than an obvious matter of engineering design choice, as determined through routine experimentation and optimization, for one of ordinary skill to provide each of the two window panes of Kannel, as modified above, with a thickness between 10 and 15 mm and provide the air gap of Kannel, as modified above, with a dimension between 20 and 40 mm to ensure the requisite impact protection to protect people and objects within the vehicle from being impacted by projectiles.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kannel in view of Bolton et al. and Akintan et al. as applied to claim 15 above.
Kannel, as modified above, is silent concerning the thickness of each of the two window panes being between 12 and 13 mm and the air gap being between 25 and 35 mm.
However, one of ordinary skill in the art is expected to routinely experiment with parameters so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been no more than an obvious matter of engineering design choice, as determined through routine experimentation and optimization, for one of ordinary skill to provide each of the two window panes of Kannel, as modified above, with a thickness between 12 and 13 mm and provide the air gap of Kannel, as modified above, with a dimension between 25 and 35 mm to ensure the requisite impact protection to protect people and objects within the vehicle from being impacted by projectiles.


    PNG
    media_image1.png
    571
    1047
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed July 21, 2022 have been fully considered but they are not persuasive.
	The applicant argues that the window system of Bolton et al. is focused on fire resistance rather than impact resistance and, therefore, cannot be used to teach impact resistance.  This is not found to be persuasive because Bolton et al. does teach that the window system of Bolton et al. is impact resistant.  Note that Bolton et al. discusses the impact resistance of the window system at least on line 14 of column 2, line 9 of column 3, line 19 of column 3 and line 23 of column 3.  The fact that Bolton et al. discloses the fire resistance of the window system and does not mention a projectile does not negate the fact that Bolton et al. discloses impact resistance of the window system.  The applicant then argues that the air gaps of Bolton et al. are for fire purposes and, thus, the window system of Bolton et al. fails to disclose an air gap for impact protection purposes.  This is not found to be persuasive because they are not supported by the claim language.  Bolton et al. discloses an air gap which is all that is required by the claims.  Finally, the applicant argues that Bolton et al. teaches away from the applicant’s claimed window pane thicknesses and air gap sizes.  This is not found to be persuasive because Bolton et al. states that the thicknesses of the window panes are dependent upon their utility on line 22 of column 4.  Thus, one of ordinary skill in the art would know that the thickness of the window panes is a result dependent variable and would change the variable dependent on the utility of the window system.  Concomitantly, the air gap is also a result dependent variable and it is well within the purview of one of ordinary skill in the art to change the size of the air gap depending upon the window system’s application.
	The applicant’s comments concerning Kannel are not found to be persuasive.  The applicant argues that Kannel is directed to a very different technology than the applicant’s invention.  This is not found to be persuasive because Kannel discloses the same structure as recited by the applicant, i.e., a protective window system for forestry equipment comprising two window panes with an air gap therebetween.  The fact that the air gap of Kannel has a different purpose than that of the applicant does not negate the fact that Kannel discloses the air gap.  Finally, it is well known to upgrade vehicles to provide impact protection against the small arms fire of terrorists and kidnappers.  Thus, it is well within the skill of one ordinary skill in the art provide the window system of Kannel with additional impact protection.
	The applicant’s comments concerning the three dimensional curve limitation in 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later 
than SIX MONTHS from the date of this final action. 

Applicant is reminded that both the AFCP 2.0 program and the new P3 pilot may be available for after final consideration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634